Exhibit 10.1

 

EXECUTION VERSION

PRIVATE AND CONFIDENTIAL

 

CONFIDENTIAL SETTLEMENT MATERIALS — SUBJECT TO

DELAWARE UNIFORM RULE OF EVIDENCE 408 — NOT TO BE USED OR

DISCLOSED FOR ANY PURPOSE OTHER THAN SETTLEMENT

 

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

 

This Settlement Agreement and Mutual Release (this “Agreement”) is entered into
as of October 18, 2009, by and among Sprint Nextel Corporation (f/k/a Sprint
Corporation), a Kansas corporation, WirelessCo L.P., a Delaware limited
partnership, Sprint Spectrum L.P., a Delaware limited partnership,
SprintCom, Inc., a Kansas corporation, Sprint Communications Company, L.P., a
Delaware limited partnership, Nextel Communications, Inc., a Delaware
corporation, PhillieCo L.P., a Delaware limited partnership, and APC PCS LLC, a
Delaware limited liability company (collectively, the “Sprint Parties”), Horizon
Personal Communications, Inc., an Ohio corporation, Bright Personal
Communications Services, LLC, an Ohio limited liability company, iPCS
Wireless, Inc., a Delaware corporation, and iPCS, Inc., a Delaware corporation
(collectively, the “iPCS Parties” and together with the Sprint Parties, the
“Parties”).

 

Whereas, on July 15, 2005, iPCS Wireless, Inc. initiated a lawsuit against
certain of the Sprint Parties asserting, among other things, breach of contract
and seeking numerous remedies, which is currently pending in the Circuit Court
of Cook County, Chancery Division (the “Circuit Court”) and is styled iPCS
Wireless, Inc. v. Sprint Corporation, WirelessCo L.P., Sprint Spectrum L.P.,
SprintCom, Inc. and Sprint Communications Company, L.P., Case No. 05 CH 11792
(the “Circuit Court Sprint/Nextel Merger Litigation”), and on September 22,
2008, certain of the Sprint Parties filed a petition for relief from judgment in
the Circuit Court Sprint/Nextel Merger Litigation under Section 2-1401 of the
Illinois Code of Civil Procedure, which is currently pending in the Illinois
Appellate Court, Case No. 09-0424 (the “Section 2-1401 Appeal” and together with
the Circuit Court Sprint/Nextel Merger Litigation, the “Illinois Sprint/Nextel
Merger Litigation”); and on July 22, 2005, Horizon Personal Communications, Inc.
and Bright Personal Communications Services, LLC initiated a lawsuit against the
Sprint Parties asserting, among other things, breach of contract and seeking
numerous remedies, which is currently pending in the Delaware Court of Chancery
(the “Delaware Chancery Court”) and is styled Horizon Personal
Communications, Inc. and Bright Personal Communications Services, LLC v. Sprint
Corporation, WirelessCo L.P., Sprint Spectrum L.P., SprintCom, Inc., Sprint
Communications Company, L.P., Nextel Communications, Inc., PhillieCo L.P. and
APC PCS LLC, C.A. No. 1518-N (together with the Illinois Sprint/Nextel Merger
Litigation, the “Sprint/Nextel Merger Litigation”);

 

Whereas, on May 7, 2008, certain of the Sprint Parties initiated a lawsuit
against the iPCS Parties seeking a declaratory judgment, which was pending in
the Delaware Chancery Court, is currently stayed, and is styled Sprint Nextel
Corporation, WirelessCo L.P., Sprint Spectrum L.P., SprintCom, Inc. and Sprint
Communications Company, L.P. v. iPCS, Inc., iPCS Wireless, Inc., Horizon
Personal Communications, Inc. and Bright Personal Communications

 

--------------------------------------------------------------------------------


 

Services, LLC, C.A. No. 3746-VCP (the “Delaware Chancery Court Sprint/Clearwire
Transaction Litigation”); and on May 12, 2008, certain of the iPCS Parties
initiated a lawsuit against certain of the Sprint Parties seeking declaratory
and injunctive relief, which is currently pending in the Circuit Court and is
styled iPCS Wireless, Inc., Horizon Personal Communications, Inc. and Bright
Personal Communications Services, LLC v. Sprint Nextel Corporation, WirelessCo
L.P., Sprint Spectrum L.P., SprintCom, Inc. and Sprint Communications Company,
L.P., Case No. 08 CH 17214 (the “Circuit Court Sprint/Clearwire Transaction
Litigation” and together with the Delaware Chancery Court Sprint/Clearwire
Transaction Litigation, the “Sprint/Clearwire Transaction Litigation”);

 

Whereas, on September 10, 2009, certain of the iPCS Parties initiated a lawsuit
against certain of the Sprint Parties seeking an injunction, which is currently
pending in the Circuit Court and is styled iPCS Wireless, Inc., Horizon Personal
Communications, Inc. and Bright Personal Communications Services, LLC v. Sprint
Nextel Corporation, WirelessCo L.P., Sprint Spectrum L.P., SprintCom, Inc. and
Sprint Communications Company, L.P., Case No. 09 CH 32574 (the “Sprint/Virgin
Transaction Litigation”); and

 

Whereas, on the terms and subject to the conditions contained herein, the
Parties wish to compromise and settle all disputes between them, including but
not limited to the claims asserted in the Sprint/Nextel Merger Litigation, the
Sprint/Clearwire Transaction Litigation and the Sprint/Virgin Transaction
Litigation (collectively, the “Litigation”).

 

Now, therefore, in consideration of the mutual covenants and promises set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

 

1.                                      Agreement and Plan of Merger.  The
Parties are executing and delivering this Agreement contemporaneously with the
execution and delivery by iPCS, Inc. and Sprint Nextel Corporation of an
Agreement and Plan of Merger (the “Merger Agreement”), in the form attached as
Exhibit A to this Agreement.

 

2.                                      Effectiveness of Provisions.  This
Section 2 and Sections 1, 4, 5, 6, 7, 8, 9, 10 and 11 of this Agreement shall be
effective from and after the date of this Agreement (the “Signing Date”);
provided that Sections 6(a), 6(b), 7 and 9 of this Agreement shall terminate
(i) if the Merger Agreement is terminated for any reason or (ii) upon written
notice by the Sprint Parties or the iPCS Parties to the other if the Offer (as
defined in the Merger Agreement) has not closed by the Outside Date (as defined
in the Merger Agreement) and the Party providing the notice is unable to
terminate the Merger Agreement because a judgment, order, injunction, decree,
stipulation or award precludes the termination of the Merger Agreement (each, a
“Termination Event”).  Section 3 of this Agreement shall only become binding and
effective at the time of the closing of the Merger (as defined in the Merger
Agreement) (the “Effectiveness Time”).

 

--------------------------------------------------------------------------------


 

3.                                      General Releases.

 

(a)                                 Sprint Release of the iPCS Parties.  As of
the Effectiveness Time, except for any claims arising under or relating to a
breach of this Agreement, the Merger Agreement and/or the agreements and
transactions contemplated hereby and thereby, each of the Sprint Parties and
their respective officers, directors, shareholders, partners, members,
affiliates, subsidiaries, employees, agents, attorneys and representatives
release and forever discharge the iPCS Parties and their respective officers,
directors, shareholders, partners, members, affiliates, subsidiaries, employees,
agents, attorneys and representatives (collectively, the “iPCS Released
Parties”) from all liabilities, claims, attorney’s fees, damages, injuries,
causes of action, and losses of any kind (including, without limitation, any
claims for equitable or injunctive relief) that any of the Sprint Parties ever
had, now has, has asserted, could have asserted or may assert in the future
against any of the iPCS Released Parties that exist or may exist as of the
Effectiveness Time, including but not limited to all claims that have been or
could have been asserted in the Litigation (collectively, “Sprint’s Claims”).

 

(b)                                 iPCS Release of the Sprint Parties.  As of
the Effectiveness Time, except for any claims arising under or relating to a
breach of this Agreement, the Merger Agreement and/or the agreements and
transactions contemplated hereby and thereby, each of the iPCS Parties and their
respective officers, directors, shareholders, partners, members, affiliates,
subsidiaries, employees, agents, attorneys and representatives release and
forever discharge the Sprint Parties and their respective officers, directors,
shareholders, partners, members, affiliates, subsidiaries, employees, agents,
attorneys and representatives (collectively, the “Sprint Released Parties”) from
all liabilities, claims, attorney’s fees, damages, injuries, causes of action,
and losses of any kind (including, without limitation, any claims for equitable
or injunctive relief) that any of the iPCS Parties ever had, now has, has
asserted, could have asserted or may assert in the future against any of the
Sprint Released Parties that exist or may exist as of the Effectiveness Time,
including but not limited to all claims that have been or could have been
asserted in the Litigation (collectively, “iPCS’s Claims”).

 

(c)                                  iPCS Release of iPCS Directors and
Officers.  As of the Effectiveness Time, each of the iPCS Parties and each of
their respective subsidiaries releases and forever discharges each of the iPCS
Parties’ respective (i) officers, directors and employees (in any and all
capacities relating to the iPCS Parties, including, without limitation, as
shareholders and affiliates of the iPCS Parties) (collectively, the “iPCS
Released Insiders”) from all liabilities, claims, attorney’s fees, damages,
injuries, causes of action, and losses of any kind (including, without
limitation, any claims for equitable or injunctive relief) that any of the iPCS
Parties ever had, now has, has asserted, could have asserted or may assert in
the future against any of the iPCS Released Insiders that exist or may exist as
of the Effectiveness Time, including but not limited to all claims that have
been or could have been asserted in or relating to the Litigation (collectively,
“iPCS’s Insider Claims”), other than claims arising from acts or omissions that
constitute (1) fraud, (2) breach of fiduciary duty (other than with respect to
the Litigation and any actions or omissions taken or not taken in connection
with the Litigation), (3) a violation of law, (4) an attempt to recover amounts
paid to any iPCS Released Insider, the payment of which constitutes a breach by
iPCS, Inc. of the Merger Agreement or (5) any willful and material violation of
any written employment or other written policy of iPCS, Inc. and (ii) attorneys
and

 

--------------------------------------------------------------------------------


 

representatives (collectively, the “iPCS Released Outsiders”) from all
liabilities, claims, attorney’s fees, damages, injuries, causes of action, and
losses of any kind (including, without limitation, any claims for equitable or
injunctive relief) that any of the iPCS Parties ever had, now has, has asserted,
could have asserted or may assert in the future against any of the iPCS Released
Outsiders that exist or may exist as of the Effectiveness Time, in each case
solely with respect to or involving the Litigation and any actions or omissions
taken or not taken in connection with the Litigation (together with Sprint’s
Claims, iPCS’s Claims and iPCS’s Insider Claims, the “Released Claims”).  The
Parties hereby acknowledge and agree that none of the exceptions to the releases
set forth in this Section 3(c) shall create or be deemed to create a claim or
cause of action against any iPCS Released Insider or any iPCS Released Outsider
that would not otherwise exist under applicable law.

 

(d)                                 Complete Release.  Effective as of the
Effectiveness Time, this Agreement constitutes the complete compromise,
settlement, accord and satisfaction of all of the Released Claims.

 

(e)                                  Dismissal of Litigation.  As soon as
practicable after the Effectiveness Time, the Parties will jointly execute,
deliver and file with the Delaware Chancery Court, the Circuit Court and the
Illinois Appellate Court such documents as may be necessary or desirable to
effect the dismissal with prejudice of the Litigation.

 

(f)                                    Dissolution of Injunction.  Upon the
Effectiveness Time, the Parties will submit jointly to the Circuit Court an
Agreed Motion to Vacate the Court’s Order entered on January 30, 2009 (the
“Injunction Order”) and will request that the Circuit Court issue an order
vacating the Injunction Order.  Additionally, upon the Effectiveness Time, the
Sprint Parties will dismiss with prejudice the Section 2-1401 Appeal.

 

4.                                      Expenses.  The Parties will pay their
own expenses and attorney’s fees incurred in connection with the Litigation and
with the negotiation and execution of this Agreement.

 

5.                                      Stays of Litigation.

 

(a)                                 Illinois Sprint/Nextel Merger Litigation. 
On the Signing Date, or on the next business day thereafter if the Signing Date
is not a business day, the Parties shall file with (i) the Circuit Court an
Agreed Motion to Stay, in the form attached as Exhibit B to this Agreement (the
“Sprint/Nextel Motion”), and an Agreed Order, in the form attached as Exhibit C
to this Agreement (the “Sprint/Nextel Stay”), with respect to the Illinois
Sprint/Nextel Merger Litigation and (ii) the Illinois Appellate Court an Agreed
Motion to Stay, in the form attached as Exhibit D to this Agreement (the “2-1401
Motion”), and an Agreed Order, in the form attached as Exhibit D to this
Agreement (the “2-1401 Stay”), with respect to the 2-1401 Appeal.  The Parties
shall take all steps necessary as soon as practicable (i) to cause the Circuit
Court to hear the Sprint/Nextel Motion and to issue the Sprint/Nextel Stay, as
the same may be modified in the Circuit Court’s discretion, and (ii) to present
the 2-1401 Motion to the Illinois Appellate Court and to cause the Illinois
Appellate Court to issue the 2-1401 Stay, as the same may be modified in the
Illinois Appellate Court’s discretion.  The Parties hereby acknowledge and agree
that the Sprint/Nextel Stay shall not be deemed to impact any rights, duties or
obligations under that

 

--------------------------------------------------------------------------------


 

certain Forbearance Agreement, dated as of July 28, 2005, by and among certain
affiliates of Sprint Nextel Corporation and the iPCS Parties (the “Nextel
Forbearance Agreement”) and that the parties thereto shall continue to be bound
by and comply fully with the terms and conditions thereof.  If the Sprint/Nextel
Stay is vacated for any reason, the Sprint Parties shall have until 120 days
after the date on which the Sprint/Nextel Stay is vacated to comply with the
requirements of the Final Order and Judgment issued by the Circuit Court on
January 30, 2009 in the Circuit Court Sprint/Nextel Merger Litigation.

 

(b)                                 Sprint/Clearwire Transaction Litigation.  On
the Signing Date, or on the next business day thereafter if the Signing Date is
not a business day, the Parties shall file with the Circuit Court an Agreed
Motion to Stay, in the form attached as Exhibit E to this Agreement (the
“Sprint/Clearwire Motion”), and an Agreed Order, in the form attached as
Exhibit F to this Agreement (the “Sprint/Clearwire Stay”), with respect to the
Circuit Court Sprint/Clearwire Transaction Litigation.  The Parties shall take
all steps necessary to cause the Circuit Court to hear the Sprint/Clearwire
Motion and to issue the Sprint/Clearwire Stay, as the same may be modified in
the Circuit Court’s discretion, in each case as soon as practicable.  The
Parties hereby acknowledge and agree that the Sprint/Clearwire Stay shall not
stay any rights, duties or obligations under the Agreed Order and Stipulation
issued by the Circuit Court on November 17, 2008 in the Circuit Court
Sprint/Clearwire Transaction Litigation (the “Sprint/Clearwire Order”) and that
the iPCS Parties and the Sprint Parties that are bound thereby shall continue to
be bound by and comply fully with the terms and conditions of the
Sprint/Clearwire Order.  In addition, notwithstanding anything to the contrary
contained in this Agreement, if Clearwire Corporation takes any action that does
not comply with the Sprint/Clearwire Order or if Clearwire Corporation provides
notice to the iPCS Parties of its intention to launch a network or to promote or
sell products or services in any part of the applicable iPCS Parties’ service
areas, as set forth in the applicable Sprint PCS Management Agreements, as
amended or supplemented (the “Service Areas”), pursuant to Paragraph 3 of the
Sprint/Clearwire Order, the Sprint/Clearwire Stay shall be automatically vacated
and the iPCS Parties shall be entitled to pursue all available remedies.

 

(c)                                  Sprint/Virgin Transaction Litigation.  On
the Signing Date, or on the next business day thereafter if the Signing Date is
not a business day, the Parties shall file with the Circuit Court an Agreed
Motion to Stay, in the form attached as Exhibit G to this Agreement (the
“Sprint/Virgin Motion”), and an Agreed Order, in the form attached as Exhibit H
to this Agreement (the “Sprint/Virgin Stay” and together with the Sprint/Nextel
Stay, the 2-1401 Stay and the Sprint/Clearwire Stay, the “Stays of Litigation”),
with respect to the Sprint/Virgin Transaction Litigation.  The Parties shall
take all steps necessary to cause the Circuit Court to hear the Sprint/Virgin
Motion and to issue the Sprint/Virgin Stay, as the same may be modified in the
Circuit Court’s discretion, in each case as soon as practicable.  The Sprint
Parties hereby unconditionally and irrevocably covenant and agree that neither
the Sprint Parties nor any affiliate of the Sprint Parties shall (i) from and
after the Signing Date and through the earlier of (1) the occurrence of a
Termination Event and (2) the Effectiveness Time, reduce, directly or
indirectly, or shall permit to be reduced, the reseller rates under the Virgin
Mobile resale arrangement applicable to the iPCS Parties and their affiliates
under the applicable Sprint PCS Management Agreements, as amended or
supplemented as of the Signing Date (the “Reseller Rates”), or (ii) claim or
assert in any litigation proceeding or other action between the Sprint

 

--------------------------------------------------------------------------------


 

Parties and the iPCS Parties or any of their respective affiliates that the iPCS
Parties or any of their affiliates has waived the right to challenge the
permissibility of any prior direct or indirect reductions of the Reseller Rates.

 

(d)                                 Continuance of Stays.  Except as set forth
in Section 5(b) or as provided in the Stays of Litigation, from and after the
Signing Date and through the Effectiveness Time, none of the Parties shall
(i) seek to modify or vacate the Stays of Litigation or the Delaware
Sprint/Clearwire Stay (as defined below) or (ii) take any other action
inconsistent with the continuation of the Stays of Litigation or the Delaware
Sprint/Clearwire Stay.  Notwithstanding the foregoing sentence, upon the
occurrence of a Termination Event, the Stays of Litigation shall be
automatically vacated and the Parties shall be entitled to seek to modify or
vacate the Delaware Sprint/Clearwire Stay.  For purposes of this Agreement,
“Delaware Sprint/Clearwire Stay” shall mean the Order issued by the Delaware
Chancery Court on October 8, 2008 with respect to the Delaware Chancery Court
Sprint/Clearwire Transaction Litigation.

 

(e)                                  Compliance With Stays.  The Parties hereby
acknowledge and agree that the obligations imposed by each of the Stays of
Litigation are valid and enforceable obligations of this Agreement, and that a
breach of any such obligation shall constitute a breach of this Agreement.

 

6.                                      Covenant Not To Sue or To Assist Third
Parties.

 

(a)                                 Covenant by iPCS Parties.  From and after
the Signing Date, so long as this Section 6(a) remains in effect in accordance
with the terms of this Agreement, except (i) for any claims arising under or
relating to a breach of this Agreement, the Merger Agreement and/or the
agreements and transactions contemplated hereby and thereby, and (ii) as set
forth in Section 5(b), no iPCS Party will (1) commence or in any manner seek
relief against any of the Sprint Parties through any suit or proceeding,
(2) become a party (unless such claims are asserted against one or more of the
iPCS Parties) to any suit or proceeding arising from or in connection with an
attempt by or on behalf of any third party to enforce or collect an amount based
on any Released Claim (including, without limitation, any claim that will become
a Released Claim as of the Effectiveness Time), or (3) assist in any manner any
other third party in connection with any threatened or existing litigation such
party may have against any Sprint Party; provided, however, that an iPCS Party
may comply with a subpoena if one is issued by a court of competent
jurisdiction.  In addition, no iPCS Party will assist the efforts of any third
party attempting to enforce or collect an amount based on a Released Claim
(including, without limitation, any claim that will become a Released Claim as
of the Effectiveness Time), unless required to do so by a court of competent
jurisdiction.

 

(b)                                 Covenant by Sprint Parties.  From and after
the Signing Date, so long as this Section 6(b) remains in effect in accordance
with the terms of this Agreement, except for any claims arising under or
relating to a breach of this Agreement, the Merger Agreement and/or the
agreements and transactions contemplated hereby and thereby, no Sprint Party
will (i) commence or in any manner seek relief against any of the iPCS Parties
through any suit or proceeding, (ii) become a party (unless such claims are
asserted against one or more of the Sprint Parties) to any suit or proceeding
arising from or in connection with an attempt by or on behalf of any third

 

--------------------------------------------------------------------------------


 

party to enforce or collect an amount based on any Released Claim (including,
without limitation, any claim that will become a Released Claim as of the
Effectiveness Time), or (iii) assist in any manner any other third party in
connection with any threatened or existing litigation such party may have
against any iPCS Party; provided, however, that a Sprint Party may comply with a
subpoena if one is issued by a court of competent jurisdiction.  In addition, no
Sprint Party will assist the efforts of any third party attempting to enforce or
collect an amount based on a Released Claim (including, without limitation, any
claim that will become a Released Claim as of the Effectiveness Time), unless
required to do so by a court of competent jurisdiction.

 

(c)                                  Preservation of Claims.  Notwithstanding
anything to the contrary contained in this Agreement, (i) from and after the
Signing Date and through the earlier of (1) the occurrence of a Termination
Event and (2) the Effectiveness Time, the Parties hereby acknowledge and agree
that any and all rights of the Parties and their respective affiliates with
respect to any and all unasserted claims or causes of action that the Parties
and their respective affiliates ever had, now have, could have asserted or may
have or may assert in the future against any of the other Parties and their
respective affiliates (“Unasserted Claims”) shall be preserved, maintained and
protected to the fullest extent permitted by law, (ii) from and after the
Signing Date and through the earlier of (1) the occurrence of a Termination
Event and (2) the Effectiveness Time, the Parties hereby acknowledge and agree
that all applicable statutes of limitation with respect to Unasserted Claims
shall be, and shall be deemed to be, tolled for all purposes, (iii) the Parties
hereby acknowledge and agree that the Parties and their respective affiliates
shall not be deemed to have waived the right to pursue any Unasserted Claims as
a result of any delay in asserting such Unasserted Claims due to the
restrictions imposed by this Section 6 and (iv) none of the Parties nor any of
their affiliates shall claim or assert in any litigation proceeding or other
action between the Sprint Parties and the iPCS Parties or any of their
respective affiliates that the statute of limitation with respect to any
Unasserted Claims has expired (except to the extent such statute of limitation
had expired prior to the Signing Date) as a result of any delay in asserting
such Unasserted Claims due to the restrictions imposed by this Section 6 or that
any of the Parties or any of their respective affiliates has waived the right to
pursue any Unasserted Claims as a result of any delay in asserting such
Unasserted Claims due to the restrictions imposed by this Section 6.

 

7.                                      Control Covenant.  From and after the
time, if any, that Buyer Designees (as defined in the Merger Agreement)
constitute a majority of the Board of Directors of iPCS, Inc. and prior to the
Effectiveness Time, any amendment or modification of this Agreement, any
termination of this Agreement by the iPCS Parties, any extension of time for
performance of any of the obligations of the Sprint Parties, any waiver of any
of the iPCS Parties’ rights hereunder and any other action of the iPCS Parties
which adversely affects the interests of the iPCS Parties in the Litigation may
be effected only if (in addition to the approval of the Board of Directors of
iPCS, Inc. as a whole) there are in office one or more Continuing Directors (as
defined in the Merger Agreement) and such action is approved by a majority of
the Continuing Directors then in office.

 

8.                                      Contract.  The Parties understand that
the terms in this Agreement are binding contractual commitments and not mere
recitals, and that the Parties are not relying upon any statement or
representation made by any Party released, any such Party’s agents or attorneys,
or any other person, concerning the nature, extent or duration of any injuries
or damages, or

 

--------------------------------------------------------------------------------


 

concerning any other thing or matter, but are relying solely and exclusively
upon their own knowledge, belief and judgment.

 

9.                                      Additional Facts.  The Parties are aware
that they may after the Signing Date discover claims or facts in addition to or
different from those they now know or believe to be true with respect to
Released Claims.  Nevertheless, it is the intention of the Parties as of the
Effectiveness Time to fully, finally and forever settle and release all Released
Claims, including, without limitation, existing claims for damages and losses
that are presently unknown or unanticipated.  In furtherance of this intention,
upon the Effectiveness Time, the releases given in this Agreement are and will
remain in effect as full and complete mutual releases of Released Claims,
notwithstanding the discovery or existence of any additional or different facts
relative to them.  Each Party assumes the risk of any mistake in executing this
Agreement and furnishing the releases set forth in this Agreement.  Without
limiting the generality of the preceding sentences in this Section 9, each Party
waives and relinquishes, to the extent permitted by law, any right or benefit
that such Party has or might have under any provision of statutory or
non-statutory law that might provide that a release does not extend to claims
that a person does not know or suspect to exist at the time of execution of the
release that, if known, would or might have materially affected the decision to
give the release.

 

10.                               Waivers.  No waiver by a Party of any breach
of or default under this Agreement will be deemed to be a waiver of any other
breach or default of any kind or nature of this Agreement.  No acceptance of
payment or performance by a Party after any such breach or default will be
deemed to be a waiver of any breach or default of this Agreement, whether or not
such Party knows of such breach or default at the time it accepts such payment
or performance.  No failure or delay on the part of a Party to exercise any
right it might have will prevent the exercise of that right by that Party at any
time the other Party continues to be in default, and no such failure or delay
will operate as a waiver of any default.

 

11.                               Other Provisions.

 

(a)                                 Governing Law.  All issues and questions
concerning the construction, validity, enforcement and interpretation of this
Agreement will be governed by and construed under Delaware law, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than Delaware.

 

(b)                                 Jurisdiction.  Each Party irrevocably and
unconditionally submits to the exclusive jurisdiction of the Circuit Court of
Cook County, Illinois, Chancery Division and any appellate court from such
court, in any suit, action or proceeding with respect to the enforcement or
interpretation of this Agreement or any right, duty or obligation arising under
this Agreement.  Each Party further agrees that any suit, action or proceeding
with respect to the enforcement or interpretation of this Agreement or any
right, duty or obligation arising under this Agreement would be a case that is
related to the Circuit Court Sprint/Nextel Merger Litigation, the Circuit Court
Sprint/Clearwire Transaction Litigation, and the Sprint/Virgin Transaction
Litigation, and as such should be assigned (under General Order 22 of the
General Orders of the Circuit Court or any superseding order) to the same judge
presiding over those cases.

 

--------------------------------------------------------------------------------


 

(c)                                  Entire Agreement; Binding Effect.  This
Agreement constitutes the entire agreement between the Parties with respect to
the subject matter it covers and supersedes all prior agreements, negotiations,
representations and discussions between the Parties with respect to the subject
matter it covers.  This Agreement will be binding on and inure to the benefit of
the Parties and their respective successors and assigns.

 

(d)                                 Construction.  The Parties participated in
the negotiation and drafting of this Agreement.  If any ambiguity or question of
intent or interpretation arises, the Parties intend that (i) this Agreement be
construed as if they had drafted it together, and (ii) no presumption or burden
of proof arises favoring or disfavoring any Party by virtue of its role in
drafting any provision of this Agreement.  All pronouns and any variations of
pronouns used in this Agreement refer to the masculine, feminine or neuter,
singular or plural as the identity of the person or persons require.

 

(e)                                  Severability.  If any term or provision of
this Agreement is illegal, invalid or unenforceable for any reason whatsoever,
that term or provision will be enforced to the maximum extent permissible so as
to effect the intent of the Parties, and such illegality, invalidity or
unenforceability will not affect the validity, legality or enforceability of the
remainder of this Agreement.

 

(f)                                    Amendment.  Any amendment to this
Agreement must be in a written document signed by the Parties and must state the
intent of the Parties to amend this Agreement.

 

(g)                                 No Admission of Liability.  It is expressly
understood and agreed that this Agreement is a compromise of disputed claims and
that execution of, making of payments under, and performing of obligations under
this Agreement are not to be construed as an admission of liability on the part
of any Party.

 

(h)                                 Counterparts.  This Agreement may be signed
in counterpart or duplicate copy and by facsimile signature, and any signed
counterpart, duplicate or facsimile copy is the equivalent to a signed original
for all purposes.

 

(i)                                    For Settlement Purposes.  If the
Effectiveness Time does not occur, the Parties agree that Delaware Uniform
Rule of Evidence 408 will apply to this Agreement.

 

(j)                                    Waiver of Jury Trial.  EACH PARTY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS
AGREEMENT, AND WHETHER MADE BY CLAIM, COUNTER CLAIM, THIRD PARTY CLAIM OR
OTHERWISE.

 

(k)                                 Confidentiality.  The Parties agree that
neither of them will disclose the contents of this Agreement, the details or
terms of this settlement, or the fact of this settlement or any matters
pertaining to this settlement unless such disclosure is (i) lawfully required by
any governmental agency or the rules of any stock exchange on which the
securities of a Party are

 

--------------------------------------------------------------------------------


 

traded; (ii) otherwise required to be disclosed by law; or (iii) necessary in
any legal proceeding in order to enforce any provisions of this Agreement.  The
Parties agree that they will notify each other in writing within five
(5) calendar days of the receipt of any subpoena, court order, or administrative
order requiring disclosure of information subject to this non-disclosure
provision.

 

(l)                                    Due Authorization; Enforceability.  Each
Party hereby represents and warrants that this Agreement has been duly
authorized, executed and delivered by such Party and, assuming the due
authorization, execution and delivery by the other Parties, constitutes a valid
and binding obligation of such Party, enforceable against such Party in
accordance with its terms.

 

(m)                              Assignment, Predecessors, Successors, and
Assigns.  This Agreement shall be binding upon and shall inure to the benefit of
the Parties and their legal representatives, predecessors, successors, and
assigns.

 

(n)                                 Assignment.  The Parties hereby warrant and
represent that they have not assigned or in any way transferred or conveyed all
or any portion of the claims covered by this Agreement, and to their knowledge,
no other person or entity has a right to any claim that purports to be settled
by this Agreement.  The Parties acknowledge and agree that this warranty and
representation is an essential and material term of this Agreement, without
which they would not have entered into it.  The Parties each agree to defend and
to hold each other harmless against the claims of any other person or entity
asserting a claim or right that purports to be settled by this Agreement.

 

(o)                                 Notices.  Any notices, requests, claims,
demands and other communications hereunder shall be given in accordance with
Section 8.12 of the Merger Agreement, with communications to the Sprint Parties
being addressed to “Parent or Buyer” and communications to the iPCS Parties
being addressed to “the Company.”

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------



 


EACH PARTY HAS COMPLETELY READ THE TERMS OF THIS AGREEMENT, FULLY UNDERSTANDS
THEM AND VOLUNTARILY ACCEPTS THEM FOR THE PURPOSE OF MAKING FULL AND FINAL
COMPROMISE, ADJUSTMENT AND SETTLEMENT OF ALL CLAIMS, DISPUTED OR OTHERWISE, IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 

 

SPRINT NEXTEL CORPORATION

 

 

 

By:

/s/ Keith O. Cowan

 

 

Name:

Keith O. Cowan

 

 

Title:

President, Strategies and Corporate Initiatives

 

 

 

 

 

WIRELESSCO L.P.

 

 

 

 

 

By:

/s/ John W. Chapman

 

 

Name: John W. Chapman

 

 

Title:  Vice President and Assistant Secretary

 

 

 

 

 

SPRINT SPECTRUM L.P.

 

 

 

 

 

By:

/s/ John W. Chapman

 

 

Name: John W. Chapman

 

 

Title:  Vice President and Assistant Secretary

 

 

 

 

 

SPRINTCOM, INC.

 

 

 

 

 

By:

/s/ John W. Chapman

 

 

Name: John W. Chapman

 

 

Title:  Vice President and Assistant Secretary

 

 

 

 

 

SPRINT COMMUNICATIONS COMPANY, L.P.

 

 

 

 

 

By:

/s/ John W. Chapman

 

 

Name: John W. Chapman

 

 

Title: Vice President and Assistant Secretary

 

[signatures continue on the following page]

 

 

[Signature page to Settlement Agreement]

 

--------------------------------------------------------------------------------


 

 

NEXTEL COMMUNICATIONS, INC.

 

 

 

By:

/s/ John W. Chapman

 

 

Name: John W. Chapman

 

 

Title:  Vice President and Assistant Secretary

 

 

 

 

PHILLIECO L.P.

 

 

 

By:

/s/ John W. Chapman

 

 

Name: John W. Chapman

 

 

Title:  Vice President and Assistant Secretary

 

 

 

 

APC PCS LLC

 

 

 

By:

/s/ John W. Chapman

 

 

Name: John W. Chapman

 

 

Title:  Vice President and Assistant Secretary

 

 

 

 

 

 

[signatures continue on the following page]

 

 

[Signature page to Settlement Agreement]

 

--------------------------------------------------------------------------------


 

 

IPCS, INC.

 

 

 

 

By:

/s/ Timothy M. Yager

 

 

Name: Timothy M. Yager

 

 

Title:  President and Chief Executive Officer

 

 

 

 

IPCS WIRELESS, INC.

 

 

 

 

By:

/s/ Timothy M. Yager

 

 

Name: Timothy M. Yager

 

 

Title:  Authorized Signatory

 

 

 

 

BRIGHT PERSONAL COMMUNICATIONS SERVICES, LLC

 

 

 

 

By:

/s/ Timothy M. Yager

 

 

Name: Timothy M. Yager

 

 

Title: Authorized Signatory

 

 

 

 

HORIZON PERSONAL COMMUNICATIONS, INC.

 

 

 

 

By:

/s/ Timothy M. Yager

 

 

Name: Timothy M. Yager

 

 

Title: Authorized Signatory

 

 

[Signature page to Settlement Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Merger Agreement

 

[Agreement and Plan of Merger, dated as of October 18, 2009, among Sprint Nextel
Corporation, Ireland Acquisition Corporation and iPCS, Inc. (Incorporated by
reference to Exhibit 2.1 to the Current Report on Form 8-K filed by iPCS, Inc.
on October 19, 2009)]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Sprint/Nextel Motion

 

DRAFT [NEXTEL]

 

FIRM I.D. 43948

 

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, CHANCERY DIVISION

 

iPCS Wireless, Inc., a Delaware corporation,

 

Plaintiff,

v.

 

Sprint Corporation, a Kansas corporation,
WirelessCo L.P., a Delaware limited
partnership, Sprint Spectrum L.P., a Delaware
limited partnership, SprintCom, Inc., a Kansas
corporation, and Sprint Communications
Company, L.P., a Delaware limited partnership,

 

Defendants.

)

)

)

)

)

)

)

)

)

)

)

 

 

 

 

 

Case No. 05 CH 11792

 

Judge Kathleen M. Pantle

 

 

AGREED MOTION TO STAY

 

Plaintiffs iPCS Wireless, Inc., Bright Personal Communications Services, LLC,
and Horizon Personal Communications, Inc. (“Affiliates”) together with Sprint
Nextel Corporation (f/k/a Sprint Corporation), WirelessCo L.P., Sprint Spectrum
L.P., SprintCom, Inc., and Sprint Communications Company, L.P., (“Defendants”,
and collectively with Plaintiffs, the “Parties”), move for the entry of an
Agreed Order, a copy of which is attached, staying the above captioned matter. 
In support of this Motion, the Parties state as follows:

 

1.                                       The Parties have entered into a series
of agreements pursuant to which, upon closing:  (1) Sprint Nextel Corporation
will acquire by merger the Affiliates’ parent company, iPCS, Inc.; and (2) this
litigation will be dismissed.

 

2.                                       The Agreement and Plan of Merger dated
October     , 2009 (“the Merger Agreement”) is expected to close in the fourth
quarter of 2009 or the first quarter of 2010.  It is possible, but not likely or
expected, that Sprint or iPCS, Inc. would terminate the Merger Agreement and
that the closing would not occur.

 

1

--------------------------------------------------------------------------------


 

3.                                       As part of the transaction, the Parties
have also entered into a Settlement Agreement dated October     , 2009 (“the
Settlement Agreement”).  The Settlement Agreement is intended, inter alia, to
stay this case and preserve the Parties’ rights pending the closing of the
transaction, and to dismiss this case upon the closing of the transaction.

 

4.                                       To this end, the Parties jointly move
that the Court enter the attached Agreed Order staying this litigation upon the
terms set forth in the Agreed Order.

 

Dated: October     , 2009

Respectfully Submitted,

 

 

 

 

 

iPCS Wireless, Inc., Horizon Personal Communications, Inc., and Bright Personal
Communications Services, LLC

 

 

 

By:

 

 

 

One of their attorneys

 

John M. Touhy

Michael K. Forde

James E. Barz

Ellen M. Carey

Ethan A. Hastert

Diana Andsager

MAYER BROWN LLP

71 South Wacker Drive

Chicago, IL 60606-3441

(312) 782-0600

Firm I.D. No. 43948

 

Attorneys for Plaintiffs iPCS Wireless, Inc.,

Horizon Personal Communications Services, Inc., and

Bright Personal Communications Services, LLC

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Sprint/Nextel Stay

 

DRAFT [NEXTEL]

 

FIRM I.D. 43948

 

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, CHANCERY DIVISION

 

iPCS Wireless, Inc., a Delaware corporation,

 

Plaintiff,

v.

 

Sprint Corporation, a Kansas corporation,
WirelessCo L.P., a Delaware limited
partnership, Sprint Spectrum L.P., a Delaware
limited partnership, SprintCom, Inc., a Kansas
corporation, and Sprint Communications
Company, L.P., a Delaware limited partnership,

 

Defendants.

)

)

)

)

)

)

)

)

)

)

)

)

 

 

 

 

 

Case No. 05 CH 11792

 

Judge Kathleen M. Pantle

 

 

AGREED ORDER

 

This cause coming to be heard on the parties’ Agreed Motion to Stay, the Court
being fully advised in the premises, IT IS HEREBY ORDERED THAT:

 

(1)                                The above captioned litigation is stayed,
including but not limited to, compliance by Sprint with the Final Order and
Judgment entered by this Court on January 30, 2009, and such stay shall remain
in effect until further order of the Court;

 

(2)                                During the period the stay in this matter is
effective, Sprint shall continue to comply with all terms and conditions of the
July 28, 2005 Sprint/iPCS Forbearance Agreement, attached as Exhibit 1 to the
Final Order and Judgment entered on January 30, 2009;

 

(3)                                This stay shall be automatically vacated if
the Agreement and Plan of Merger dated October     , 2009 among Sprint Nextel
Corporation, iPCS Acquisition Corporation, and iPCS, Inc. (“the Merger
Agreement”) is terminated for any reason or as otherwise provided in the
Settlement Agreement dated October     , 2009 among the parties (“the Settlement
Agreement”); and

 

(4)                                If the Merger Agreement between the parties
is terminated for any reason, Sprint must comply with the Final Order and
Judgment entered on January 30, 2009 by 120 days after the date on which the
stay in this matter is vacated.

 

--------------------------------------------------------------------------------


 

Atty No.: 43948

 

ENTERED:

Name: Mayer Brown LLP/John M. Touhy

 

 

Atty. for: Plaintiffs

 

 

Address: 71 S. Wacker Drive

 

Dated:

 

City/State/Zip: Chicago, Illinois 60606

 

 

Telephone: 312-782-0600

 

 

 

 

 

 

 

Judge

Judge’s No.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

2-1401 Motion and Stay

 

No. 09-0424

 

IN THE ILLINOIS APPELLATE COURT
FOR THE FIRST DISTRICT

 

iPCS Wireless, Inc., a Delaware Corporation,

)

 

 

)

 

Plaintiff-Appellee,

)

 

 

)

On Appeal from the Circuit

v.

)

Court of Cook County,

 

)

County Department,

Sprint Corporation, a Kansas corporation,

)

Law Division

WirelessCo L.P., a Delaware limited

)

 

partnership, Sprint Spectrum L.P., a Delaware

)

 

limited partnership, SprintCom, Inc., a Kansas

)

Case No. 05 CH 11792

corporation, and Sprint Communications

)

 

Company L.P., a Delaware limited partnership,

)

Honorable Thomas P. Quinn,

 

)

Judge Presiding

Defendants-Appellants.

)

 

 

[PROPOSED] AGREED ORDER

 

(1)                                  The Parties’ Agreed Motion to Stay is
allowed/denied;

 

(2)                                  The above captioned appeal is stayed and
such stay shall remain in effect until further order of the Court, except as
further set forth below; and

 

(3)                                  This stay shall be automatically vacated if
the Agreement and Plan of Merger dated October     , 2009 among Sprint Nextel
Corporation, iPCS Acquisition Corporation, and iPCS, Inc. (“the Merger
Agreement”) is terminated for any reason or as otherwise provided in the
Settlement Agreement dated October     , 2009 among the parties (“the Settlement
Agreement”).

 

 

 

 

Justice

 

 

 

 

 

Justice

 

--------------------------------------------------------------------------------


 

 

 

 

Justice

 

Prepared by:

Demetrios G. Metropoulos

Mayer, Brown LLP

71 South Wacker Drive

Chicago, IL  60606

(312) 782-0600

 

2

--------------------------------------------------------------------------------


 

No. 09-0424

 

IN THE ILLINOIS APPELLATE COURT
FOR THE FIRST DISTRICT

 

iPCS Wireless, Inc., a Delaware Corporation,

)

 

 

)

 

Plaintiff-Appellee,

)

 

 

)

On Appeal from the Circuit

v.

)

Court of Cook County,

 

)

County Department,

Sprint Corporation, a Kansas corporation,

)

Law Division

WirelessCo L.P., a Delaware limited

)

 

partnership, Sprint Spectrum L.P., a Delaware

)

 

limited partnership, SprintCom, Inc., a Kansas

)

Case No. 05 CH 11792

Corporation, and Sprint Communications

)

 

Company L.P., a Delaware limited partnership,

)

Honorable Thomas P. Quinn,

 

)

Judge Presiding

Defendants-Appellants.

)

 

 

AGREED MOTION TO STAY

 

Plaintiff-Appellee iPCS Wireless, Inc. (“iPCS”) together with Sprint Nextel
Corporation (f/k/a/ Sprint Corporation), WirelessCo L.P., Sprint Spectrum L.P.,
SprintCom, Inc., and Sprint Communications Company, L.P.,
(“Defendant-Appellants”, and collectively with Plaintiff, the “Parties”), move
for the entry of an Agreed Order, a copy of which is attached, staying the above
captioned appeal.  In support of this Motion, the Parties state as follows:

 

1.                                       In this appeal, the
Defendant-Appellants appeal from an order denying their Section 2-1401 petition
to vacate a judgment that was entered by the Circuit Court and affirmed by this
Court on direct appeal.

 

--------------------------------------------------------------------------------


 

2.                                       The Parties have entered into a series
of agreements pursuant to which, upon closing:  (1) Sprint Nextel Corporation
will acquire by merger iPCS’s parent company, iPCS, Inc.; and (2) this
litigation will be dismissed.

 

3.                                       The Agreement and Plan of Merger dated
October     , 2009 (“Merger Agreement”) is expected to close in the fourth
quarter of 2009 or the first quarter of 2010.  It is possible, but not likely or
expected, that Sprint or iPCS, Inc. would terminate the Merger Agreement and
that the closing would not occur.

 

4.                                       As part of the transaction, the Parties
have also entered into a Settlement Agreement dated October     , 2009 (“the
Settlement Agreement”).  The Settlement Agreement is intended, inter alia, to
stay this appeal and preserve the Parties’ rights pending the closing of the
transaction, and to dismiss this appeal upon the closing of the transaction.

 

5.                                       To this end, the Parties jointly move
that the Court enter the attached Agreed Order staying this appeal upon the
terms set forth in the Agreed Order.

 

WHEREFORE, Plaintiff-Appellee and Defendant-Appellants respectfully request that
the Court grant the Parties’ Agreed Motion to Stay and enter the attached Agreed
Order staying this appeal upon the terms set forth in the Agreed Order.

 

2

--------------------------------------------------------------------------------


 

Gino L. DiVito

TABET DIVITO & ROTHSTEIN LLC

209 South LaSalle Street, 7th Floor

Chicago, IL  60604

(312) 762-9460

John E. Muench

Demetrios G. Metropoulos

MAYER BROWN LLP

71 South Wacker Drive

Chicago, IL  60606-3441

(312) 782-0600

 

 

 

Attorneys for Plaintiff-Appellee

 

3

--------------------------------------------------------------------------------


 

CERTIFICATE OF SERVICE

 

I, Demetrios G. Metropoulos, an attorney, hereby certify that I caused the
Agreed Motion to Stay to be filed on October     , 2009 with:

 

Steven M. Ravid

Clerk of the Appellate Court

First District

160 N. LaSalle Street

Chicago, IL 60601

 

I also caused copies of the Agreed Motion to Stay to be deposited in the mail,
postage prepaid, at 71 South Wacker Drive, Chicago, Illinois, 60606, before
5:00 p.m. on October 2, 2009, addressed to each person listed on the attached
service list.

 

 

 

 

Demetrios G. Metropoulos

 

--------------------------------------------------------------------------------


 

SERVICE LIST – No. 06-2801

 

Barry Levenstam

Jenner & Block LLP

330 North Wabash Avenue

Chicago, Illinois  60611

 

Richard M. Waris

James J. Sipchen

Scott L. Howie

Pretzel & Stouffer Chartered

One South Wacker Drive

Chicago, Illinois  60606

 

Daniel J. King

 

King & Spalding LLP

1180 Peachtree Street, N.E.

Atlanta, Georgia  30309

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Sprint/Clearwire Motion

 

FIRM I.D. 43948

 

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, CHANCERY DIVISION

 

iPCS Wireless, Inc., a Delaware corporation,

)

 

Horizon Personal Communications, Inc., an

)

 

Ohio corporation, and Bright Personal

)

 

Communications Services, LLC, an Ohio

)

 

limited liability company,

)

 

 

)

 

Plaintiffs,

)

 

 

)

 

v.

)

Case No. 08 CH 17214

 

)

 

Sprint Nextel Corporation, a Kansas

)

Judge Kathleen M. Pantle

corporation, WirelessCo L.P., a Delaware

)

 

limited partnership, Sprint Spectrum L.P., a

)

 

Delaware limited partnership, SprintCom, Inc.,

)

 

a Kansas corporation, and Sprint

)

 

Communications Company, L.P., a Delaware

)

 

limited partnership,

)

 

 

)

 

Defendants.

 

 

 

AGREED MOTION TO STAY

 

Plaintiffs iPCS Wireless, Inc., Bright Personal Communications Services, LLC,
and Horizon Personal Communications, Inc. (“Affiliates”) together with Sprint
Nextel Corporation, WirelessCo L.P., Sprint Spectrum L.P., SprintCom, Inc., and
Sprint Communications Company, L.P., (“Defendants”, and collectively with
Plaintiffs, the “Parties”), move for the entry of an Agreed Order, a copy of
which is attached, staying the above captioned matter.  In support of this
Motion, the Parties state as follows:

 

1.                                       The Parties have entered into a series
of agreements pursuant to which, upon closing:  (1) Sprint Nextel Corporation
will acquire by merger the Affiliates’ parent company, iPCS, Inc.; and (2) this
litigation will be dismissed.

 

2.                                       The Agreement and Plan of Merger dated
October     , 2009 (“the Merger Agreement”) is expected to close in the fourth
quarter of 2009 or the first quarter of 2010.  It is

 

1

--------------------------------------------------------------------------------


 

possible, but not likely or expected, that Sprint or iPCS, Inc. would terminate
the Merger Agreement and that the closing would not occur.

 

3.                                       As part of the transaction, the Parties
have also entered into a Settlement Agreement dated October     , 2009 (“the
Settlement Agreement”).  The Settlement Agreement is intended, inter alia, to
stay this case and preserve the Parties’ rights pending the closing of the
transaction, and to dismiss this case upon the closing of the transaction.

 

4.                                       To this end, the Parties jointly move
that the Court enter the attached Agreed Order staying this litigation upon the
terms set forth in the Agreed Order.

 

Dated: October     , 2009

 

Respectfully Submitted,

 

 

 

 

 

iPCS Wireless, Inc., Horizon Personal Communications, Inc., and Bright Personal
Communications Services, LLC

 

 

 

 

 

By:

 

 

 

 

One of their attorneys

 

John M. Touhy

Michael K. Forde

James E. Barz

Ellen M. Carey

Ethan A. Hastert

Diana Andsager

MAYER BROWN LLP

71 South Wacker Drive

Chicago, IL 60606-3441

(312) 782-0600

Firm I.D. No. 43948

 

Attorneys for Plaintiffs iPCS Wireless, Inc.,

Horizon Personal Communications Services, Inc., and

Bright Personal Communications Services, LLC

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Sprint/Clearwire Stay

 

FIRM I.D. 43948

 

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, CHANCERY DIVISION

 

iPCS Wireless, Inc., a Delaware corporation,

Horizon Personal Communications, Inc., an

Ohio corporation, and Bright Personal

Communications Services, LLC, an Ohio

limited liability company,

 

Plaintiffs,

 

v.

 

Sprint Nextel Corporation, a Kansas

corporation, WirelessCo L.P., a Delaware

limited partnership, Sprint Spectrum L.P., a

Delaware limited partnership, SprintCom, Inc.,

a Kansas corporation, and Sprint

Communications Company, L.P., a Delaware

limited partnership,

 

Defendants.

 

)
)
)
)
)
)
)
)
)
)

)

)

)

)

)

)

)

)

)

 

 

 

 

 

 

 

Case No. 08 CH 17214

 

Judge Kathleen M. Pantle

 

 

AGREED ORDER

 

This cause coming to be heard on the parties’ Agreed Motion to Stay, the Court
being fully advised in the premises, IT IS HEREBY ORDERED THAT:

 

(1)           The above captioned litigation is stayed, including but not
limited to, discovery and all pending motions, and such stay shall remain in
effect until further order of the Court;

 

(2)           The stay in paragraph (1) shall not apply to the Agreed Order and
Stipulation entered by this Court on November 17, 2008 and Sprint and Clearwire
shall continue to comply with all terms and conditions of that Order;

 

(3)           The stay shall be automatically vacated if any of the following
occurs:

 

(a)           the  Agreement and Plan of Merger dated October     , 2009 among
Sprint Nextel Corporation, iPCS Acquisition Corporation, and iPCS, Inc. (“the
Merger Agreement”) is terminated for any reason;

 

(b)           the Parties to the November 17, 2008 Agreed Order and Stipulation
fail to comply with its terms;

 

(c)           Clearwire gives Plaintiffs written notice that it intends to
launch its network or sell or promote its products and services in any part of
Plaintiffs’ service areas as required by the November 17, 2008 Agreed Order and

 

--------------------------------------------------------------------------------


 

Stipulation, or it otherwise appears that, within 60 days, Clearwire intends to
launch its network or sell or promote its products and services in any part of
Plaintiffs’ Service Areas; or

 

(d)           as otherwise provided in the Settlement Agreement between the
parties dated October     , 2009 (“the Settlement Agreement”); and

 

(4)           If the stay is vacated, the parties shall have the right to pursue
all available remedies, including but not limited to, any remedy proposed or
contained in the Settlement Agreement.

 

 

Atty No.: 43948

ENTERED:

Name: Mayer Brown LLP/John M. Touhy

 

Atty. for: Plaintiffs

 

Address: 71 S. Wacker Drive

Dated:

 

City/State/Zip: Chicago, Illinois 60606

 

Telephone: 312-782-0600

 

 

 

 

Judge

Judge’s No.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

Sprint/Virgin Motion

 

DRAFT [VIRGIN MOBILE]

 

FIRM I.D. 43948

 

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, CHANCERY DIVISION

 

iPCS Wireless, Inc., a Delaware corporation,

Horizon Personal Communications, Inc., an

Ohio corporation, and Bright Personal

Communications Services, LLC, an Ohio

limited liability company,

 

Plaintiffs,

v.

 

Sprint Nextel Corporation, a Kansas

corporation, WirelessCo L.P., a Delaware

limited partnership, Sprint Spectrum L.P., a

Delaware limited partnership, SprintCom, Inc.,

a Kansas corporation, and Sprint

Communications Company, L.P., a Delaware

limited partnership,

 

Defendants.

 

)
)
)
)
)
)
)
)
)
)

)

)

)

)

)

)

)

)

 

 

 

 

 

 

 

 

 

Case No. 09 CH 32574

The Honorable Kathleen M. Pantle

 

AGREED MOTION TO STAY

 

Plaintiffs iPCS Wireless, Inc., Bright Personal Communications Services, LLC,
and Horizon Personal Communications, Inc. (“Affiliates”) together with Sprint
Nextel Corporation, WirelessCo L.P., Sprint Spectrum L.P., SprintCom, Inc., and
Sprint Communications Company, L.P., (“Defendants”, and collectively with
Plaintiffs, the “Parties”), move for the entry of an Agreed Order, a copy of
which is attached, staying the above captioned matter.  In support of this
Motion, the Parties state as follows:

 

1.             The Parties have entered into a series of agreements pursuant to
which, upon closing:  (1) Sprint Nextel Corporation will acquire by merger the
Affiliates’ parent company, iPCS, Inc.; and (2) this litigation will be
dismissed.

 

2.             The Agreement and Plan of Merger dated October     , 2009 (“the
Merger Agreement”) is expected to close in the fourth quarter of 2009 or the
first quarter of 2010.  It is

 

1

--------------------------------------------------------------------------------


 

possible, but not likely or expected, that Sprint or iPCS, Inc. would terminate
the Merger Agreement and that the closing would not occur.

 

3.             As part of the transaction, the Parties have also entered into a
Settlement Agreement dated October     , 2009 (“the Settlement Agreement”).  The
Settlement Agreement is intended, inter alia, to stay this case and preserve the
Parties’ rights pending the closing of the transaction, and to dismiss this case
upon the closing of the transaction.

 

4.             To this end, the Parties jointly move that the Court enter the
attached Agreed Order staying this litigation upon the terms set forth in the
Agreed Order.

 

Dated: October     , 2009

 

Respectfully Submitted,

 

 

 

 

 

iPCS Wireless, Inc., Horizon Personal

 

 

Communications, Inc., and Bright

 

 

Personal Communications Services, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

      One of their attorneys

 

John M. Touhy

Michael K. Forde

James E. Barz

Ellen M. Carey

Ethan A. Hastert

Diana Andsager

MAYER BROWN LLP

71 South Wacker Drive

Chicago, IL 60606-3441

(312) 782-0600

Firm I.D. No. 43948

 

Attorneys for Plaintiffs iPCS Wireless, Inc.,

Horizon Personal Communications Services, Inc., and

Bright Personal Communications Services, LLC

 

2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

Sprint/Virgin Stay

 

DRAFT [VIRGIN MOBILE]

 

FIRM I.D. 43948

 

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

COUNTY DEPARTMENT, CHANCERY DIVISION

 

iPCS Wireless, Inc., a Delaware corporation,

Horizon Personal Communications, Inc., an

Ohio corporation, and Bright Personal

Communications Services, LLC, an Ohio

limited liability company,

 

Plaintiffs,

 

v.

 

Sprint Nextel Corporation, a Kansas

corporation, WirelessCo L.P., a Delaware

limited partnership, Sprint Spectrum L.P., a

Delaware limited partnership, SprintCom, Inc.,

a Kansas corporation, and Sprint

Communications Company, L.P., a Delaware

limited partnership,

 

Defendants.

 

)
)
)
)
)
)
)
)
)
)

)

)

)

)

)

)

)

)

)

 

 

 

 

 

 

 

 

 

Case No. 09 CH 32574

 

The Honorable Kathleen M. Pantle

 

AGREED ORDER

 

This cause coming to be heard on the parties’ Agreed Motion to Stay, the Court
being fully advised in the premises, IT IS HEREBY ORDERED THAT:

 

(1)           The above captioned litigation is stayed, including but not
limited to, discovery, pending motions, and the hearing on Plaintiffs’ Motion
for Preliminary Injunction scheduled for November 2, 2009, and such stay will
remain in effect until further order of Court;

 

(2)           The stay shall be automatically vacated if the Agreement and Plan
of Merger dated October     , 2009 among Sprint Nextel Corporation, iPCS
Acquisition Corporation, and iPCS, Inc. (“the Merger Agreement”) is terminated
for any reason or as otherwise provided in the Settlement Agreement dated
October     , 2009 among the parties (“the Settlement Agreement”); and

 

(3)           If the stay is vacated, the parties shall have the right to pursue
all available remedies.

 

--------------------------------------------------------------------------------


 

Atty No.: 43948

ENTERED:

Name: Mayer Brown LLP/John M. Touhy

 

Atty. for: Plaintiffs

 

Address: 71 S. Wacker Drive

Dated:

 

City/State/Zip: Chicago, Illinois 60606

 

Telephone: 312-782-0600

 

 

 

 

Judge

Judge’s No.

 

2

--------------------------------------------------------------------------------